Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128768 	                                                                                            Michael F. Cavanagh
  (100) 	                                                                                             Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  TERI ROHDE, BRENDON QUILTER, MARY                                                                   Stephen J. Markman,
                                                                                                                     Justices
  QUILTER, WALTER MACKEY, BARBARA 

  MACKEY, GARY GIBSON, ELLEN GIBSON, 

  TED JUNGKUNTZ, LOISE JUNGKUNTZ, 

  DAVID SPONSELLER, MARY SPONSELLER, 

  MIKE GLADIEUX, MARTHA GLADIEUX, 

  HELEN RYSSE, TERRY TROMBLEY, JOHN 

  WILLIAMS, and THERESE WILLIAMS,

            Plaintiffs-Appellants,
  v      	                                                         SC: 128768
                                                                   COA: 253565
                                                                   Washtenaw CC: 03-001046-CZ
  ANN ARBOR PUBLIC SCHOOLS a/k/a PUBLIC 

  SCHOOLS OF THE CITY OF ANN ARBOR,

  BOARD OF EDUCATION FOR ANN ARBOR 

  PUBLIC SCHOOLS, PRESIDENT OF THE 

  BOARD OF EDUCATION FOR ANN ARBOR 

  PUBLIC SCHOOLS, and TREASURER OF THE 

  BOARD OF EDUCATION FOR ANN ARBOR 

  PUBLIC SCHOOLS, 

            Defendants-Appellees,
  and
  ANN ARBOR EDUCATION ASSOCIATION,
  MEA/NEA, 

             Intervening Defendant-Appellee. 


  _________________________________________/

         On order of the Court, the motion for clarification of order granting leave to
  appeal is considered, and it is GRANTED. The Court is not granting leave to appeal on
  Issue II in the application for leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2006                   _________________________________________
         p1120                                                                Clerk